MEMORANDUM ***
1. The BIA acted within its discretion when it denied Petitioners’ motion to reopen. Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002). Petitioners failed to present new and material evidence establishing the existence of extreme hardship. See Pondoc Hernaez v. INS, 244 F.3d 752, 758 (9th Cir.2001). The BIA was not required to afford Petitioners a hearing. See id.
2. The proceedings before the Immigration Judge were not so fundamentally unfair as to violate Petitioners’ due process rights. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001).
3. Petitioners’ ineffective assistance claim is proeedurally barred because they failed to follow requirements articulated by the BIA in Matter of Lozada, 19 I & N Dec. 637, 639 (BIA 1988). See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.